FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30154

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00120-BR

  v.
                                                 MEMORANDUM*
ALEXANDER LUKASHOV, Jr., a.k.a.
Aleksandr Lukashov, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Alexander Lukashov, Jr., appeals from the district court’s judgment and

challenges the $4,814.69 in restitution imposed following his jury-trial conviction

for aggravated sexual abuse, in violation of 18 U.S.C. § 2241(c). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). The parties’ joint motion
that this case be submitted on the briefs without oral argument is granted.
jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Lukashov contends that the district court erred by imposing restitution

because there was not sufficient evidence showing that the victim’s therapy costs

were caused by Lukashov’s sexual abuse. We review for clear error the district

court’s factual findings supporting a restitution order. See United States v. Yeung,

672 F.3d 594, 600 (9th Cir. 2012). The district court did not clearly err in finding

that Lukashov’s sexual abuse of the victim proximately caused her need for

therapy. See id. (“[A] defendant’s conduct need not be the sole cause of the

loss.”).

       Lukashov also contends that the district court erred by imposing restitution

after the 90-day limit outlined in 18 U.S.C. § 3664(d)(5). We review for harmless

error any failure to comply with the procedural requirements of section 3664. See

United States v. Cienfuegos, 462 F.3d 1160, 1162-63 (9th Cir. 2006). Because

Lukashov has not shown any actual prejudice from the delay in the entry of the

restitution order, the district court’s failure to comply with the 90-day time limit

was harmless. See id.

       AFFIRMED.




                                           2                                     12-30154